Citation Nr: 1450643	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-30 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1970 to January 1972, during which time he served in the Republic of Vietnam and was decorated with the Combat Action Ribbon in recognition of his having engaged in direct combat against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Cleveland, Ohio, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a bilateral knee disability.  The agency of original jurisdiction over the current appeal is the Houston, Texas, VA Regional Office (RO).  

During the course of this appeal, the Board granted service connection for degenerative joint disease (DJD) of the right knee in a November 2012 appellate decision and remanded the claim for VA compensation for a left knee disability to the agency of original jurisdiction (AOJ) for additional evidentiary development.  The issue of entitlement to service connection for a left knee disability has since been remanded by the Board to the AOJ for additional evidentiary and procedural development in April 2013 and July 2013.  

In March 2014, the Board referred the left knee claim for a VHA medical expert's opinion.  Following review of the pertinent clinical history contained in the Veteran's claims file, the requested opinion was presented by a board-certified VA orthopedic surgeon in correspondence dated in June 2014.   


FINDING OF FACT

Osteoarthritis of the left knee had its onset during active military service and is consistent with the conditions, circumstances, and hardships of combat service. 



CONCLUSION OF LAW

Osteoarthritis of the left knee was incurred in active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim of entitlement to service connection for a chronic left knee disability is being granted in full.  Therefore, the Board finds that any error related to VA's duties to notify and assist under the Veterans Claims Assistance of Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) with regard to the claim is rendered moot by this fully favorable decision.  

Service connection basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

As relevant, although the Veteran's service treatment records show no treatment for a left knee injury or complaints of left knee symptoms throughout his entire period of active duty, with entirely normal orthopedic findings presented with respect to his left knee during service, the Veteran reported that his left knee endured significant repetitive physical stress from his having to jump off helicopters while carrying a full field pack, weapons, and gear during combat missions as a Marine in Vietnam.  His service personnel records do reflect participation in several combat campaigns against Viet Cong and North Vietnamese Army forces while serving in Vietnam. 

The Veteran's military records show that he was awarded the Combat Action Ribbon for his service in the Republic of Vietnam.  This decoration, which is awarded to United States Navy and Marine Corps personnel to recognize the recipient's participation in direct combat against enemy forces, clearly establishes that the appellant is a combat veteran.  As such, the regulations provide that satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official records of such incurrence or aggravation.  38 C.F.R. § 3.304(d) (2014).  In this regard, the Board has already conceded that the Veteran's right knee disability was associated with the rigors of combat service and awarded VA compensation for DJD of the right knee.

Post-service VA and private medical records demonstrate that the Veteran presently has a chronic orthopedic disability of his left knee, which has been diagnosed as osteoarthritis, DJD, and patellofemoral syndrome.  The Veteran's post-service vocational history shows that he was involved in heavy construction work for a career that lasted approximately three decades.  VA nexus opinions presented in May 2005, July 2010, March 2012, January 2013, May 2013, and November 2013, including also the recently obtained VHA expert's opinion of June 2014, have collectively determined that the Veteran's left knee diagnoses were not secondary to, nor were they aggravated by his service-connected right knee DJD.  The June 2014 VHA expert's opinion stated, however, that based on a review of the Veteran's claims file, it was possible that the Veteran's degenerative arthritis was the result of a combination of his physical activities during combat service (which included jumping off helicopters in full combat gear) and his post-service career in heavy construction, such that "it is at least as likely as not that the [V]eteran's left knee disability is the result of [his] jumping from helicopters with a heavy pack on his back during service."

Because the June 2014 VHA opinion is presented by an established medical expert (i.e., a board-certified VA orthopedic surgeon), is predicated upon his comprehensive review of the Veteran's pertinent clinical history and consideration of relevant medical authorities, and supported by a rationale that includes detailed discussion of the facts specific to the Veteran's individual case, the Board accords it significantly high probative weight.  The June 2014 VHA medical expert's opinion also incorporates all the prior opinions of record and has definitively reconciled any prior conflicting medical opinions and resolved any medical ambiguities associated thereto.  The essential conclusion presented by this opinion is that the Veteran's chronic left knee disability is primarily represented by his diagnosis of osteoarthritis, whose onset has been determined to have been at least as likely as not during his period of active duty as a result of the repetitive physical stresses imposed upon it in combat conditions.  Absent any clinical evidence of greater probative weight that asserts an opposing medical conclusion, the Board finds that the overall evidence is in at least a state of relative equipoise regarding the merits of the present claim.  Therefore, resolving all doubt in the Veterans favor, the claim of entitlement to service connection for osteoarthritis of the left knee will be granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The appeal is thusly allowed.


ORDER

Service connection for osteoarthritis of the left knee is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


